

 
VAIL RESORTS, INC.
RESTRICTED SHARE AGREEMENT
 
THIS AGREEMENT, effective as of September 30, 2005, between Vail Resorts, Inc.
(the “Company”), a Delaware corporation, and Jeffrey W. Jones (the “Employee”).
 
WHEREAS, 40,000 Restricted Shares (the “Award”) were granted to the Employee on
September 30, 2005 under the Company’s 2002 Long Term Incentive and Share Award
Plan (the “Plan”).
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.
 
1.  Award of Shares.  The Award was granted on September 30, 2005 (the “Date of
Grant”) pursuant to the Plan, the terms of which are incorporated herein by
reference. Capitalized terms used herein and not defined shall have the meanings
set forth in the Plan. The Award is subject to the terms and conditions of the
Plan and those set forth herein. In the event of any conflict between this
Agreement and the Plan, the Plan shall control.
 
2.  Terms and Conditions.  It is understood and agreed that the Award of
Restricted Shares evidenced hereby is subject to the following terms and
conditions:
 
(a)  Vesting of Award. Subject to Section 2(b) and 2(c) below and the other
terms and conditions of this Agreement, this Award shall become vested in full
on the third anniversary of the Date of Grant. Unless otherwise provided by the
Committee, all dividends and other amounts receivable in connection with any
adjustments to the Shares under Section 4(c) of the Plan shall be subject to the
vesting schedule in this Agreement.
 
(b)  Termination of Service; Forfeiture of Unvested Shares. In the event of a
termination of the Employee’s employment with the Company and its Subsidiaries
by the Company or a Subsidiary not for Cause (as defined in the Amended and
Restated Employment Agreement dated as of September 29, 2004 by and between the
Company and the Employee (the “Employment Agreement”)) or by the Employee for
Good Reason (as defined in the Employment Agreement), a number of Restricted
Shares subject to the Award will become vested at the time of such termination
of employment determined by multiplying the number of the Restricted Shares
subject to the Award by a fraction, the numerator of which is the number of
completed years from the Date of Grant to the date of termination, and the
denominator of which is three. In the event of a termination of the Employee’s
employment with the Company and its Subsidiaries prior to the date the Award
otherwise becomes vested other than as set forth in the preceding sentence or
Section 2(c) below, the unvested portion of the Award shall immediately be
forfeited by the Employee and become the property of the Company.
 
 

--------------------------------------------------------------------------------

-2-
 
(c)  Change in Control. Notwithstanding any provision of this Agreement to the
contrary, in the event of a Change in Control (as defined in Annex A hereto),
the Award, if not already vested under Section 2(a) or 2(b) above, will vest in
full at the time of the Change in Control; provided, however, the vesting of
this Award shall not accelerate pursuant to this Section 2(c) if (i) there is no
Control Party (as defined below) with respect to the Company after the Change in
Control and the Employee remains as chief financial officer of the Company, or
(ii) there is a publicly traded Control Party with respect to the Company after
the Change in COntrol and the Employee is the chief financial officer of such
Control Party; provided further, however, if the Employee’s employment is
terminated by the Company or such Control Party, as the case may be, not for
Cause after a Change in Control, the Award shall immediately vest in full upon
such termination.  "Control Party" is defined as a "person" or "group" (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent, or other fiduciary or
administrator of any such plan) that is the "beneficial owner" (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of more than 40% or more of the
equity securities of the Company entitled to vote for members of the Board or
equivalent governing body of the Company on a fully-diluted basis.
 
(d)  Certificates.  Each certificate or other evidence of ownership issued in
respect of Restricted Shares awarded hereunder shall be deposited with the
Company, or its designee, together with, if requested by the Company, a stock
power executed in blank by the Employee, and shall bear a legend disclosing the
restrictions on transferability imposed on such Restricted Shares by this
Agreement (the “Restrictive Legend”). Upon the vesting of Restricted Shares
hereunder and the satisfaction of any withholding tax liability pursuant to
Section 5 hereof, the certificates evidencing such vested Shares, not bearing
the Restrictive Legend, shall be delivered to the Employee or other evidence of
vested Shares shall be provided to the Employee.
 
(e)  Rights of a Stockholder.  Prior to the time a Restricted Share is fully
vested hereunder, the Employee shall have no right to transfer, pledge,
hypothecate or otherwise encumber such Restricted Share. During such period, the
Employee shall have all other rights of a stockholder, including, but not
limited to, the right to vote and to receive dividends (subject to Section 2(a)
hereof) at the time paid on such Restricted Shares.
 
(f)  No Right to Continued Employment. This Award shall not confer upon the
Employee any right with respect to continuance of employment by the Company nor
shall this Award interfere with the right of the Company to terminate the
Employee’s employment at any time.
 
3.  Transfer of Shares. The Shares delivered hereunder, or any interest therein,
may be sold, assigned, pledged, hypothecated, encumbered, or transferred or
disposed of in any other manner, in whole or in part, only in compliance with
the terms, conditions and restrictions as set forth in the governing instruments
of the Company, applicable federal and state securities laws or any other
applicable laws or regulations and the terms and conditions hereof.
 
4.  Expenses of Issuance of Shares. The issuance of stock certificates hereunder
shall be without charge to the Employee. The Company shall pay any issuance,
stamp or documentary taxes (other than transfer taxes) or charges imposed by any
governmental body, agency or official (other than income taxes) by reason of the
issuance of Shares.
 
 

--------------------------------------------------------------------------------

-3-
 
5.  Withholding. No later than the date of vesting of (or the date of an
election by the Employee under Section 83(b) of the Code with respect to) the
Award granted hereunder, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state or local taxes of any kind required by law to be withheld at such time
with respect to such Award and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the Employee, federal, state and local taxes of any kind required by law
to be withheld at such time. The Employee may elect to have the Company withhold
Shares to pay any applicable withholding taxes resulting from the Award, in
accordance with any rules or regulations of the Committee then in effect.
 
6.  References.  References herein to rights and obligations of the Employee
shall apply, where appropriate, to the Employee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.
 
7.  Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:
 
If to the Company:
 
    Vail Resorts, Inc.
    P.O. Box 7
    Vail, CO 81658
    Attention: General Counsel


 
If to the Employee:


At the Employee’s most recent address shown on the Company’s corporate records,
or at any other address which the Employee may specify in a notice delivered to
the Company in the manner set forth herein.
 
8.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of New York, without giving effect to principles of
conflict of laws.
 
9.  Counterparts.  This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.
 


--------------------------------------------------------------------------------

-4-

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
VAIL RESORTS, INC.
 
By:    /s/ Martha D. Rehm            
          Name:   Martha D. Rehm
          Title:     Executive Vice President &
                        General Counsel
          Date:  March 2, 2006
 

/s/ Jeffrey W. Jones                        
Employee
Date:  March 2, 2006






--------------------------------------------------------------------------------




 
Annex A
 
Definition of Change in Control
 
For purposes of this Agreement, “Change in Control” shall mean an event or
series of events by which:
 
(a)  any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent, or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 40% or more of the equity securities of the Company
entitled to vote for members of the Board or equivalent governing body of the
Company on a fully-diluted basis; or
 
(b)  during any period of twenty four (24) consecutive months, a majority of the
members of the Board or other equivalent governing body of the Company cease to
be composed of individuals (i) who were members of that Board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that Board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that Board or equivalent governing
body, or (iii) whose election or nomination to that Board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that Board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that Board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board); or
 
(c)  any person or two or more persons acting in concert shall have acquired, by
contract or otherwise, control over the equity securities of the Company
entitled to vote for members of the Board or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option right)
representing 51% or more of the combined voting power of such securities.
 